Title: From John Quincy Adams to Thomas Boylston Adams, 10 April 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 15.
St: Petersburg 10 April 1811.

You observe in your letter of 24 September last, that my Son George was losing much of his french conversation idiom, that is, precisely one of the things upon which I had most earnestly set my heart, in his education. Walter Shandy Esqr was of opinion that there was a great, and mysterious virtue in the name given to a child—He intended to call his son Trismegistus, and the name which above all other names he abhorred was Tristram—Alas! by trusting at the critical moment his child to that leaky vessel Susanna, that very execrated name was fastened upon the luckless wight for life, and as you remember this was not the first disaster of that child of afflictions whose misfortunes began nine months before he was born.
Mr. Shandy’s disappointments often come into my mind in reflecting upon my own. Before I had any children I fancied myself so well qualified for conducting an Education that I had serious thoughts of writing and publishing a Treatise upon the subject.—Mr. Locke, who had no children of his own, and Jean Jacques who sent his children to the foundling Hospital had set the example.—and it had been follow’d by Miss Hannah More, and Miss Edgworth, and Miss Wolstonecraft & Madame de Genlis, and I know not how many more Masters and Misses, who never had any children of their own, or at least none that they had brought into the world honestly. If I had gone childless through life, there is an even chance that I should have been one of the Education mongers—But I very soon found after George was born, first that a child is not itself a piece of Clay to be moulded according to the fancy of every Potter, and secondly that the clay such as it is, was not committed exclusively to me to be fashioned upon my taste alone. Yet I have not lost a particle of my anxiety for the education of my children, nor have I neglected when with them such attention to it as I have been able to bestow.—The french Language was one of the things, and indeed almost the only thing, for teaching them which I depended chiefly upon myself.—George had a foundation of it laid, which I hoped he would never lose, but John’s delicate state of health, and his absence from us which has been almost continual ever since he was of an age capable of learning any thing have very much to my regret deprived him of the same advantage.
I have adheared very generally to the practice, both with George and Charles of speaking nothing to them but French myself.—Charles in consequence of this system is now learning to speak it as well as could be expected from a child of his age, though from female servants in the family with whom he passes most of his time, he learns much more German, upon with I had not calculated, though I am very glad he is acquiring it—He is slowest at the French because he learns it only from me; but he is making progress, and will shame his eldest brother when we come home if George does not take care to keep enough of his French to talk it with him.
Of George’s general proficiency you say Mr Whitney speaks well.—This gives me pleasure, and I have the fullest Confidence both in Mr. Whitney’s attention to his progress, and in the accuracy of his report. But I wish to learn what you, or my Father say, of his general proficiency, that is, in the studies which he is pursuing under Mr. Whitney’s direction.—I want him to pass an examination at least as often as once a month before my Father, or you, serving as a review from time to time of his studies. not an examination how he can construe such a line in Virgil or parse such a Verse of the Greek Testament as may have been prepared for him and he for them a day before hand; but an examination whether he really understands what he has learnt.—An examination of his mind, and not merely of his Memory. The most essential part of education after all is to teach the child to think—Perhaps too it is the most difficult.—Let George write me an account of what he is studying. But do not let him get any body else to write it for him—It is high time for him to be under the necessity of writing his own letters.
I am very glad that you obtained at last the fifty Copies of my Lectures for which I had stipulated, and of which I have requested you to make distribution—If it should not be completed before you receive this, I recommend it again particularly to your care. It is a friendly attention which I am the more earnest to shew to the persons named upon the list I sent you, because in my absence it is the best token of remembrance that I can send them—And it is only while the work is a novelty that I can suppose the present would be acceptable.—You mention that you had been applied to, concerning a second Edition—But if there should ever be a real call for that, I presume it will not be for some years; and that I shall have time to return home, and to give the whole book such a revision, as will remove some of its imperfections, and make it more worthy of the public eye—I cannot indeed reproach myself for any neglect in its composition.—It is the measure of my powers under the circumstances and the occupations of a different Nature in the midst of which it was written.—But its publication, you know was premature; and I have been and still am so distrustful of its success, that I shall wait for the indication which the demand for a new Edition would afford to ascertain whether I ought to devote any more of my time and labour to its improvement.—It is now my expectation to return to the United States the next year, and when I come I hope to have leisure for literary pursuits—I have as many projects of this kind floating in my mind as Charles Fox had, while (to speak like the Anthology critic) he was running after a barren and withering chaplet of political renown—Literature, the Education of my children, and the familiar intercourse of my friends at Quincy, are the pictures which my Imagination draws in the most glowing colours, and on which it dwells with the purest delight, in forming my prospects of futurity—As for the Law, the little metal I ever had of it, has gathered such an inveterate rust, that it will never take an edge or a polish again.—But if the servile drudgery of Caucuses, the savage buffeting of Elections, the filth and venom of newspaper and pulpit calumny, and the dastardly desertion of such friends as Anthology critics and Boston Legislators, is to be my lot in future as it has been in time past, I shall with the blessing of God, live though it again as I have done before, but I shall almost regret the stagnant political atmosphere and the Scythian Winters of St. Petersburg.
There is a possibility that we may return home now in the course of the ensuing Summer; but this is not probable nor in the present situation of my family desirable—The only time in which it is possible to embark from this spot for a voyage through the Baltic is from the first of June to the last of October.—And the Navigation during the last two of those five months is so dangerous that nothing short of the extremest urgency could induce me to embark with a wife and child, later than the first days of September.—Whether we could embark earlier this Season is uncertain, and at any rate we shall not attempt it unless my orders from the United States should make it indispensable.
The account you give me of my real Estate in Boston is less favourable than I had anticipated, though I am satisfied you have done for the best in your Management of it. The whole place at the corner of Nassau and Boylston Streets I have expected to rise very much in value by its proximity to the Market, if that should succeed—I expect so still, though the worth of the situation may not so soon be appreciated as I expected.—I had no apprehension that the rents of places in that vicinity, would either sink, or become more difficult to collect after I came away—I am still persuaded that the time will come, and that before long when they will be wanted. I learnt the benifit of Patience, in waiting for the turn of the tide for the disposal of my House in Half-Court-Square, and I am not yet discouraged concerning the Nassau-Street Houses—I want to hear something more about the Market. The Lease of the place in Court Street will expire with the present year, and some disposal of the building must be made afterwards—I should prefer to have it hired, upon a lease for several years by one good Tenant, upon solid Security for the quarterly payment of the Rent.
I had heard of the decease of President Webber, even before the date of your letter; but that of Judge Cushing had not been announced to us untill this information from you—They were both good and respectable men; and the Judge had been an able man in his profession.—The place at the University is more than supplied by Dr: Kirkland, who I hope will not be more of politician than his predecessor.—The prophet who told you the Successor Judge Cushing would have had, if I had been at his funeral was not well inspired.—Without pretending to any extraordinary degree of self-knowledge, I am conscious of too little Law, even for practice at the Bar—Still less should I feel myself qualified for the Bench of the Supreme Court, of the United States—I am also, and always shall be too much of a political partizan for a Judge.—And although I know as well as any Man in America how and when to lay the partizan aside, I do not wish to be called so often and so completely to do it, as my own sense of duty would call me, were I seated upon the Bench—Besides all which there was another Man, whom I should have considered as the natural successor to Judge Cushing, so fully entitled to the place, and so entirely deserving of it, that I should have considered my occupation of it to the exclusion of him as an atrocious usurpation.—I know not whether the Government has been sufficiently sensible of his Merit to place him in, but I know that nothing could have induced me to take it while he would have been overlooked in the appointment.—you understand me to speak of Judge Davis, one of the men that I have ever known, whom I most love & esteem.
We are as well as can be expected.—The prospect now is that the river Neva will break up in the course of three weeks, but since the beginning of this month we have had Fahrenheit’s thermometer at nine degrees below 0. Think of that, for April weather!—forty-one degrees below the freezing point. This severity so late in the season causes the tediousness of this climate, more than the mid-winter rigour—That has not been this year very great—only 24 below 0.—

(signed)